DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROBERT JACKSON,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1799

                           [October 10, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Colbath, Judge;
L.T. Case No. 96CF012793BXXX.

   Robert Jackson Florida City, pro se.

   No appearance filed for appellee.

PER CURIAM.

   Affirmed.

WARNER, May and GERBER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.